Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 2/6/2020, in which, claims 1-20 are pending. Claims 1, 12, and 20 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 2/6/2020 are accepted.

Specification
The disclosure filed on 2/6/2020 is accepted.

Double Patenting
1. 	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 12, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11, and 18 of US 10592647 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations recited in the independent claims 1, 12, and 20 of the present application and are broader than limitations recited in independent claims 1, 11, and 18 of US 10592647 B2.      
Claims 2-11 and 13-19 of the present application are not patentably distinct from respective claims 1-18 of US 10592647 B2 because the claims recite substantially the same features.

Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim 12 and dependent claims recite multiple means+function limitations (“a receiving unit adapted for receiving text data; a natural language processing unit operable for…; a knowledge base module for…; a deriving module adapted for deriving…; a chat module adapted for…and a granting unit adapted for….”) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module/unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim(s) limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) has/have been interpreted to cover the corresponding structure described 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 2, 6.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and the intervening claims 13-19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim(s) 12-19 recite limitations (“a receiving unit adapted for receiving text data; a natural language processing unit operable for…; a knowledge base module for…; a deriving module adapted for deriving…; a chat module adapted for…and a granting unit adapted for….”) a means (or step) plus function limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification does not adequately disclose the structure to perform the functions of the claim. The 
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Please note that for computer-implemented "means" the corresponding structure to be disclosed is the algorithm(s) or software for performing the recited function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
3.   Based upon consideration of all the relevant factors with respect to the claim as a whole, claim 20 held to claim signal per se, and are therefore rejected as non-statutory subject matter under 35 U.S.C. 101. The rationale for this finding is explained below:

In claim 20, the “one or more computer-readable tangible storage devices” in accordance with Applicants' specification, may be an electromagnetic signal.  The specification as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo, Simon, Zuyao Li, and Jelena Mirkovic. "Good automatic authentication question generation." Proceedings of the 9th International Natural Language Generation conference. 2016 (hereinafter ‘Woo’) in view of US 20160275302 A1 (hereinafter ‘Cecchi’) in view of Simon Woo, Elsi Kaiser, Ron Artstein, and Jelena Mirkovic. 2016. Life-experience passwords (LEPs). In Proceedings of the 32nd Annual Conference on Computer Security Applications (ACSAC '16). ACM, New York, NY, USA, 113-126 (hereinafter ‘Elsi’)
 
claim 1, Woo discloses: A method for dynamically authenticating and granting access to a computing system, the method comprising: deriving at least one authentication question from at least one identified fact contained in a received text data, wherein the at least one identified fact is stored in a knowledge base relating to a user profile; (Woo: page 1, i.e., generating fact based security questions from the text such as ““I visited Beijing in 2001 with John,” we generate more meaningful authentication questions, such as: “What city did you visit?” “What year did you visit?” “Who were you with?””; Woo: 3.1-4, pages 2-3, i.e., generating personal ‘question-answer’ pairs from users using the user provided texts; and Woo: page 1, i.e., promoting users to provide sentences in a free-format (i.e., natural language) regarding personal life events and automatically generating security questions from the provided texts)
Woo teaches collecting the collecting user facts and generating question-answers pairs and using the collected information to evaluate the authentication, thus implicitly teaching use of computing storage element for collecting the data. However Woo does not explicitly disclose “knowledge base”.
For instance, Cecchi in analogous art teaches the commonly used computing elements of program instructions, storage, 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that Woo implemented on a computing system requires these well-known computing element.   
Although Woo discloses automatically generating security questions-answer pairs for authentication such as “What city did you visit” from user provides texts and evaluating the generated question-answer pairs (Woo: page, 1, 3-4 and Table 2-3), thus implicitly disclosing commonly used technique of prompting text dialog for posting authentication questions and receiving the textual answer from a user.
However, Woo explicitly does not but in analogous art Elsi teaches: conducting a textual authentication dialog, wherein the textual authentication dialog comprises: presenting the at least one authentication question; and (Elsi: page 113, “A LEP consists of several facts about a user-chosen life experience, such as a trip, a graduation, a wedding, a place, etc. At password creation, the system prompts the user for the experience’s title, and for facts relating to this experience, such as names of people and locations, special objectsand activities, dates, etc. These facts are transformed by the system into questions – stored in clear – and answers – stored 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Woo with Elsi to include well-known and commonly used technique of prompting user for authentication textual passwords as taught by Elsi with the motivation to perform user authentication (Elsi: page 113)
determining, based on natural language processing, that a received response comprises the at least one identified fact from which the at least one authentication question has been derived; and  (Woo: 3.1-4, pages 2-3. See also, Elsi: pages 113, 117-118, i.e., receiving and analyzing user text answers to the authentication question wherein the answers are in natural language)
granting access to the computing system based on the textual authentication dialog. (Woo: page 1, 3.1-4, pages 2-3. See also, Elsi: pages 113, 117-118)

Claims 12 and 20 recite substantially the same features as recited in claim 1 above and are rejected based on the aforementioned rationale discussed in the rejection of claim 1. Claims 12 recites additional non-structure elements of system, modules, units to implement the same limitations as recited in the method claim 1. Claim 20 recites additional element “program instructions to present an enrichment question and receive a related answer” and program instructions and storage for carrying the steps recited in claim 1. Note that Woo et al pertain to user access to computer system based on authentication, thus Woo et al implicitly teach the commonly used computing elements to implement the authentication system. For instance, Cecchi teaches the commonly used computing elements of program instructions, storage, repository for storing authentication information, system, modules/units. Before the time the invention was filed it would have been obvious to one of ordinary skill in the art that Woo et al combination implemented on a computing system requires these well-known computing element.
Woo et al combination discloses claim 20 additional element “program instructions to present an enrichment question and receive a related answer” (Elsi: pages 113-114 and Fig. 1, i.e., the questions related to another person and the associated answer)

As regards claim 3, Woo et al combination discloses the method of claim 1, wherein natural language processing is performed on the received text data to determine whether a number of identified facts exceeds a fact threshold number. (Elsi: page 117, i.e., “In the semi-guided method the user is prompted to input a certain number of facts in the given category, and to provide a “hint” for each fact that will be used to form the authentication prompt. This is illustrated in Figure 3(b).”)

As regards claim 4, Woo et al combination discloses the method of claim 1, wherein the knowledge base is separated from the computing system. (Cecchi: Fig. 1 (114) and ¶17-¶18, i.e., the repository is separate from the electronic device 116)

Claim 13 recites substantially the same features as recited in claim 4 above and is rejected based on the aforementioned rationale discussed in the rejection of claim 4.

As regards claim 5, Woo et al combination discloses the method of claim 1, wherein the natural language processing comprises using a cognitive computing system based on question 

Claim 14 recites substantially the same features as recited in claim 5 above and is rejected based on the aforementioned rationale discussed in the rejection of claim 5.

As regards claim 6, Woo et al combination discloses the method of claim 1, further comprising: presenting an enrichment question, wherein the enrichment question is equal to a question of another user profile different from the user profile; and receiving a related answer. (Elsi: pages 113-114 and Fig. 1, i.e., the questions related to another person and the associated answer)

Claim 15 recites substantially the same features as recited in claim 6 above and is rejected based on the aforementioned rationale discussed in the rejection of claim 6.

As regards claim 8, Woo et al combination discloses the method of claim 1, further comprising controlling the granting access according to an access level depending on a sum of weight factors of correctly received responses. (Elsi: pages 117-118)

Claim 17 recites substantially the same features as recited in claim 8 above and is rejected based on the aforementioned rationale discussed in the rejection of claim 8.

As regards claim 9, Woo et al combination discloses the method of claim 6, wherein at least one of the authentication questions comprises the enrichment question. (Elsi: pages 113-114 and Fig. 1, i.e., the questions related to another person and the associated answer)

Claim 18 recites substantially the same features as recited in claim 9 above and is rejected based on the aforementioned rationale discussed in the rejection of claim 9.

As regards claim 10, Woo et al combination discloses the method of claim 1, wherein the authentication question is of a type selected from the group consisting of a Boolean type question, a multiple-choice type question, and a phrase type question. (Woo: page 1, 3.1-4, pages 2-3. See also, Elsi: pages 113, 117-118)

Claim 19 recites substantially the same features as recited in claim 10 above and is rejected based on the aforementioned rationale discussed in the rejection of claim 10.

As regards claim 11, Woo et al combination discloses the method of claim 1, wherein receiving the text data and presenting the authentication question and receiving the response is performed using data of a type selected from the group consisting of audio data and chat data. (Woo: page 1, 3.1-4, pages 2-3. See also, Elsi: pages 113, 117-118, i.e., textual questions and answer)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Cecchi in view of Elsi in view of US 20060190985 A1 (hereinafter ‘Vas’).

As regards claim 2, Woo et al combination discloses the method of claim 1, wherein natural language processing is performed on the received text data to (Woo: page 1, 3.1-4, pages 2-3. See also, Elsi: pages 113, 117-118)
However, Woo et al do not but in analogous art, Vas (US 20060190985 A1) teaches: determine whether a length of the received text data exceeds a predefined threshold length. (Vas: ¶25-¶26, i.e., the password length requirement)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Woo et al to include password length requirement as 

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Cecchi in view of Elsi in view of US 9722996 B1 (hereinafter ‘Kolman’).

As regards claim 7, Woo et al combination discloses the method of claim 1. However, Woo et al do not but in analogous art Kolman (US 9722996 B1) teaches: wherein the granting access to the computing system comprises granting access according to an access level corresponding to a predefined risk level. (Kolman: Fig. 5 and col 1:60 to col 2:46, i.e., access level is granted based on risk level)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary to modify Woo et al to include granting access level based on the risk level of the user with the motivation to provide better security (Kolman: col 1:30-60)

Claim 16 recites substantially the same features as recited in claim 7 above and is rejected based on the aforementioned rationale discussed in the rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/SYED A ZAIDI/Primary Examiner, Art Unit 2432